Citation Nr: 0828884	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-42 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right medial meniscal tear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for fracture, 2nd, 3rd, and 4th toes, with traumatic 
arthritis. 

3.  Entitlement to service connection for thoracic sprain.

4.  Entitlement to service connection for an acquired 
disability manifested by allergies.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1990 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The rating action assigned a 10 
percent rating for the veteran's fracture of the right 2nd, 
3rd, and 4th toes, with traumatic arthritis, and a 
noncompensable rating for right medial meniscal tear, and 
denied service connection for thoracic sprain, an acquired 
disability manifested by allergies, hypertension, and GERD.  
Although a January 2008 rating decision has increased the 
initial rating for right medial meniscal tear to 10 percent, 
the veteran has continued his appeal as to this claim.  

The issues of entitlement to service connection for 
hypertension and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right medial meniscal tear is manifested by 
symptoms that are productive of noncompensable limitation of 
motion with pain; moderate or severe recurrent subluxation or 
lateral instability is not shown.

2.  The veteran's fracture of the right 2nd, 3rd, and 4th 
toes, with traumatic arthritis, is manifested by symptoms 
that are productive of moderate foot disability; moderately 
severe or severe foot disability is not shown.

3.  Examination has revealed a painful surgical scar on the 
right foot that is related to the veteran's service-connected 
right foot disability.  

4.  There is no current diagnosis of thoracic spine 
disability that has been related to active service.

5.  There is no current diagnosis of an acquired disability 
manifested by allergies that has been related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right medial meniscal tear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for fracture of the right 2nd, 3rd, and 4th toes, 
with traumatic arthritis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2007).  

3.  The criteria for a separate 10 percent rating for a 
surgical scar of the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7804 (2007).  

4.  Thoracic sprain was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

5.  An acquired disability manifested by allergies was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claims for initial evaluations in excess of 10 
percent for right medial meniscal tear and fracture of the 
right 2nd, 3rd, and 4th toes, with traumatic arthritis, arise 
from his disagreement with the initial evaluations following 
the grant of service connection.  It has been held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the claims for service connection for 
thoracic sprain and an acquired disability manifested by 
allergies, proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, a December 2002 letter advised the veteran of the 
evidence necessary to substantiate his claims for service 
connection, and the respective obligations of the veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These and other claims were 
thereafter denied in a rating decision in February 2003.  A 
similar notice was also provided in April 2004 and notice on 
the issues of establishing a disability rating and effective 
date of award was provided in March 2006, followed by a 
readjudication of the claims in the January 2008 supplemental 
statement of the case.  

Next, VA has a duty to assist the veteran in the development 
of all of the claims.  This duty includes assisting him in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The veteran was also afforded 
multiple VA examinations to substantiate his increased rating 
claims and claim for service connection for thoracic sprain, 
and neither the veteran nor his representative has argued 
that the most recent VA examinations are inadequate for 
rating purposes or otherwise deficient.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  The Board finds 
that as a result of the lack of relevant current diagnosis or 
persistent symptoms associated with disability manifested by 
allergies, remand for an examination and etiological opinion 
as to this claim is not warranted.  38 C.F.R. 
§ 3.159(c)(4)(A) and (C) (2007).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Entitlement to an initial Rating in excess of 10 percent 
for Right Medial Meniscal Tear

Service connection for right medical meniscal tear was 
granted by the February 2003 rating decision and initially 
assigned a noncompensable rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007), due to the lack of 
evidence of recurrent subluxation or lateral instability.  

VA joints examination in July 2004 revealed that the veteran 
complained of medial-sided joint line tenderness to palpation 
with occasional locking and swelling.  He remained active, 
however.  Examination of the right knee revealed full 0 to 
130 degrees range of motion with no lateral joint line 
tenderness to palpation and a positive McMurray's sign from 
medial meniscus pathology.  The veteran had no instability at 
0 and 30 degrees of knee flexion to varus and valgus stress 
testing.  There was no effusion, erythema or warmth.  There 
was also no patellar apprehension.  In the assessment, it was 
noted that the veteran did have a medial meniscus tear but 
that there was limited, if any, functional disability.

VA joints examination in February 2005 revealed range of 
motion between 0 and 135 degrees.  Cruciate and collateral 
ligaments were intact.  A positive McMurray's was elicited 
with pain in the medial joint line space.  Calf circumference 
measured 38 centimeters on the right and 40 on the left.  X-
rays revealed no evidence of degenerative changes and a 
clinical impression of torn medial meniscus of the right 
knee.  The examiner commented that the veteran's torn medial 
meniscus of the right knee would give him difficulty with 
squatting, kneeling, or pivoting on his right lower 
extremity.  

VA joints/spine examination in May 2007 revealed that the 
veteran was currently being followed by the VA for recurrent 
right knee pain with medication with some relief of his 
symptoms.  The veteran reported that his right knee gave him 
difficulty with standing for protracted periods of time, 
walking long distances, squatting, kneeling, or running.  The 
veteran denied any significant flare-ups or incapacitating 
right knee pain in the previous year that had required bed 
rest or hospitalization.  Physical examination of the knee 
revealed a normal clinical contour.  The range of motion was 
from 0 to 135 degrees without pain.  Cruciate and collateral 
ligaments were intact without evidence of instability 
pattern.  There was a positive McMurray's examination with 
complaints of medial joint line pain.  X-rays indicated no 
evidence of fracture, dislocation, or gross degenerative 
changes, and the overall clinical impression included torn 
medical meniscus right knee with chronic medial compartment 
knee pain.  The examiner commented that the veteran's right 
knee would give him difficulty with squatting, kneeling, and 
walking long distances.

In January 2008, a rating decision increased the initial 
evaluation for this disorder to 10 percent for painful 
symptoms due to removal of cartilage under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).  As will be shown more fully 
below, the Board finds that the evidence of record is against 
an increase in the currently assigned rating or additional 
separate ratings at any point since the original grant of 
service connection for the veteran's right knee disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently in receipt of a 10 percent rating 
for pain and instability related to the loss of cartilage-
type material.  The evidence otherwise reflects no limitation 
of extension, some noncompensable limitation of flexion (see 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)), and no 
current evidence of arthritis of the joint.  Therefore, while 
a 10 percent rating may be assigned for noncompensable 
limitation of flexion with arthritis and pain under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007), since there is 
no evidence of arthritis, a separate rating under the 
criteria for arthritis is not available.  There is also no 
additional uncompensated loss of right knee motion that would 
permit a higher rating based on pain.  See 38 C.F.R. §§ 4.40, 
4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
summary, the limitation of flexion is noncompensable under 
Diagnostic Code 5260, and the currently assigned 10 percent 
rating already takes into account the veteran's pain and 
functional impairment due to pain.  

The Board has also considered the possibility of a separate 
rating associated with instability of the knee, however, 
ligaments were intact without evidence of instability and the 
medial compartment tenderness has been directly associated 
with the veteran's meniscus tear which is already compensated 
under Diagnostic Code 5259.  Thus, to compensate the 
veteran's compartment pain under Diagnostic Code 5257 would 
be prohibited as pyramiding under 38 C.F.R. § 4.14 (2007).  
Consequently, for all of the above reasons, the Board finds 
that a preponderance of the evidence is clearly against 
entitlement to higher or separate ratings for the veteran's 
service-connected right knee disorder.


III.  Entitlement to an initial Rating in excess of 10 
percent for Fracture of the Right 2nd, 3rd, and 4th Toes, 
with Traumatic Arthritis

Service connection for fracture of the right 2nd, 3rd, and 
4th toes, with traumatic arthritis was also granted by the 
February 2003 rating decision, at which time a 10 percent 
rating was assigned for moderate residuals of foot injury 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  

July 2004 VA joints examination revealed that the veteran 
originally sustained a twisting right foot injury in 1995, at 
which time there was a diagnosis of second, third, and fourth 
metatarsal neck fractures and most likely, a Lisfranc-type 
injury.  The veteran then underwent surgical treatment for 
arthritis that developed from his Lisfranc injury 
approximately seven years after the injury, which included a 
Lapidus procedure that involved a first tarsal-metatarsal 
fusion.  The veteran's current symptoms included stabbing 
pain between the first and second toes, some numbness around 
the incision, and some generalized foot aching.  Examination 
of the foot revealed a well-healed incision over the right 
first metatarsal-tarsal junction.  There was some numbness 
surrounding the incision.  There was also some subjective 
stabbing pain between the first and second metatarsals 
distally.  The veteran had full motion of all toes regarding 
the arthritic pain and crepitance.  X-rays of the right foot 
showed minimal fusion status post first tarsal-metatarsal 
joint fusion with screws intact.  There was no arthritis 
present anywhere else, including the second, third, and 
fourth metatarsophalangeal joints where well-healed fractures 
were noted between the second, third, and fourth distal 
metatarsals.  In his assessment, the examiner noted that the 
veteran had functional disability regarding the foot.  He 
also had some subjective stabbing pain in between the first 
and second metatarsals which was more likely than not related 
to the in-service injury.  The veteran also had some numbness 
surrounding the incision, which was more likely than not 
related to surgery.  Overall, the examiner stated that the 
veteran had limited, if any, functional disability regarding 
his right foot injury, which in general was a very severe 
injury.  

February 2005 VA feet examination revealed a 3 centimeter 
dorsal incision over the first metatarsal cuneiform joint.  
The scar was well-healed and nonadherent to the underlying 
structures.  The veteran demonstrated an osteophytic ridge of 
the first metatarsal cuneiform joint.  There was pain to 
palpation along the medial instep.  The veteran had full 
range of motion.  X-rays revealed healed metatarsal neck 
fractures at the second, third, and fourth toe with 
satisfactory alignment.  The impression was healed metatarsal 
fracture, second, third, and fourth, right foot, and status 
post open reduction internal fixation Lisfranc fracture with 
moderate midfoot osteoarthritis.  The overall clinical 
impression was healed metatarsal fracture, second, third, and 
fourth, right foot, and status post open reduction internal 
fixation Lisfranc fracture with moderate midfoot 
osteoarthritis.  Following a period of three minutes on a 
treadmill at 1.2 per mile walking rate, the veteran 
experienced increased foot pain, with a mild antalgic gain of 
the right lower extremity.  The examiner commented that the 
veteran's osteoarthritis of the foot would give him 
difficulty with standing for protracted periods of time and 
walking long distances.  

VA outpatient treatment records from July 2005 reflect that 
fusion had not yet occurred on the first metatarsal base in 
the cuneiform area of the right foot.  The diagnosis was 
degenerative joint disease (DJD) with dorsal exostosis first 
cuneiform, first metatarsal base, right foot.  

VA feet examination in May 2007 revealed that there was a 
nonunion of the first metatarsocuneiform joint with 
recommendations of repeat surgery.  The veteran complained of 
pain and swelling in the medial instep, predominantly over 
the first metatarsocuneiform joint.  The pain was worse with 
standing for protracted periods of time and walking long 
distances.  The veteran related one episode of flare-up per 
month that lasted anywhere from 3-4 days and that prevented 
walking or putting pressure on his right lower extremity.  
Examination revealed a 3 centimeter dorsal incision over the 
first metatarsocuneiform joint.  The scar was well-healed and 
nonadherent to the underlying structures.  The veteran 
demonstrated a 1+ effusion of the first metatarsocuneiform 
joint with an osteophytic ridge over the dorsal aspect.  This 
region was moderately painful to palpation.  Toes had full 
range of motion and calf circumference was 41 centimeters on 
the right and 43 on the left.  X-rays revealed healed second, 
third, and fourth metatarsal neck fractures of the right 
foot, and radiographic evidence of an open reduction, 
internal fixation, first metatarsocuneiform joint with 
nonunion of an attempted fusion.  The clinical impression was 
healed metatarsal fracture second, third, and fourth, right 
foot, and open reduction, internal fixation of Lisfranc 
fracture with nonunion first metatarsocuneiform joint and 
moderate midfoot osteoarthritis.  Following the use of the 
treadmill, the veteran again demonstrated a mild antalgic 
gait favoring the right lower extremity.  The examiner 
commented that the veteran's Lisfranc fracture of his right 
foot with associated osteoarthritis would give him difficulty 
with standing from protracted periods of time and walking 
long distances, and would preclude any type of recreational 
sports such as running.  

The veteran's right foot disability is currently rated as 10 
percent disabling based on pain on use with arthritis under 
Diagnostic Codes 5003, 5010, and alternatively, for moderate 
foot disability under Diagnostic Code 5284, which also 
provides a 20 percent rating for moderately severe foot 
injury, and a 30 percent rating for severe injury.  Since the 
veteran's foot disability includes arthritis, the criteria 
for arthritis are for consideration.  However, since there is 
no relevant limitation of motion established through VA 
clinical examination, there would be no basis for a separate 
10 percent rating for arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  Moreover, since the 
veteran's current 10 percent rating already compensates for 
pain in the region of the veteran's fracture due to 
functional use, a separate 10 percent rating for the same 
pain under the diagnosis of arthritis would be prohibited as 
pyramiding under 38 C.F.R. § 4.14 (2007).  Similarly, while 
the Board has additionally considered entitlement to a 
separate or higher rating for nonunion of the first 
metatarsocuneiform joint (the July 2004 VA foot examiner has 
related this residual to the veteran's original in-service 
injury) under Diagnostic Code 5283 for moderate or worse 
malunion or nonunion of the metatarsal bones, the Board again 
finds that this would again amount to rating the same 
symptoms under a different diagnosis.  Id.  

Although the Board has additionally considered whether there 
is any basis to assign a higher rating for the veteran's pain 
under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), since there is no additional uncompensated 
loss of any motion of the joints of the right foot, there 
would be no basis for a higher rating based on pain.  The 
Board would further point out that with respect to Diagnostic 
Code 5284, while the veteran's original injury was noted as 
severe in nature by the July 2004 VA foot examiner, the 
examiner otherwise stated that the veteran had limited, if 
any, functional disability regarding his right foot injury, 
and the Board finds that this and other findings would be 
inconsistent with a higher rating for moderately severe or 
severe injury under this diagnostic code.  In summary, the 
Board finds that the pain associated with the veteran's 
metatarsal fractures do not warrant a higher or separate 
rating under any applicable codes.  

On the other hand, as was noted above, the July 2004 examiner 
has indicated that the veteran's nonunion of the 
metatarsocunieform joint is related to the veteran's original 
foot injury during service, and has found numbness related to 
the surgical scar that resulted from a procedure that was 
designed to help with the arthritis that developed from the 
veteran's original fractures.  The Board further notes that 
although subsequent examination has found the scar to be 
well-healed, it has not revealed findings that the scar is no 
longer numb or painful.  Consequently, giving the veteran the 
benefit of the doubt, the Board finds that a separate 10 
percent rating for painful scar on examination is warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
38 C.F.R. §§ 3.102, 4.7 (2007).  


IV.  Entitlement to Service Connection for Thoracic Sprain 
and an Acquired Disability Manifested by Allergies

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, although the service medical records reflect periodic 
treatment for allergy symptoms during service, including 
treatment for an allergic reaction to poison oak in April 
2001, and some complaints of pain in the thoracic area at or 
about the time of the veteran's in-service accident in 1993, 
there were thereafter no relevant complaints or findings with 
respect to the thoracic area or disability associated with 
allergies throughout the remainder of the veteran's period of 
active service.  In addition, the Board's examination of 
relevant post-service VA treatment records reflects no 
relevant complaints or treatment with the exception of one 
episode of treatment for poison oak in October 2006 due to 
exposure at that time, without evidence of persistent 
symptoms or disability manifested by allergies following that 
treatment.  

Moreover, with respect to the veteran's claim for service 
connection for thoracic sprain, the veteran was examined by a 
VA joints/spine examiner in May 2007 who ultimately concluded 
that his examination revealed normal findings as to the 
thoracic spine, with normal x-rays, no limitation of motion, 
and his opinion that the veteran's mid-back complaints were 
coming from his retroscapular bursitis of the left shoulder 
and not from his thoracic spine.  

Thus, as there are no current findings or diagnoses of 
disability associated with the thoracic spine or manifested 
by allergies, the Board finds that the veteran's claims for 
service connection must be denied.  With respect to the 
requirement of a current disability, under the basic 
statutory framework and the case law, it is clear that a 
fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, as the determination of current disability is 
also based on the existence of a current disability at the 
time of adjudication as opposed to any point during the 
pendency of the claim (Chelte v. Brown, 10 Vet. App. 268 
(1997)), the Board finds that the May 2007 VA joints/spine 
examiner's opinion that the veteran does not currently have 
any disability of the thoracic spine, together with the lack 
of current evidence of relevant disability with respect to 
both claims, requires that the veteran's claims for service 
connection be denied on the basis of no current disability.

In addition, as a layperson, the veteran is unable to say 
whether he currently has a disability of the thoracic spine 
or an acquired disability manifested by allergies.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right medial meniscal tear is denied.  

Entitlement to an initial rating in excess of 10 percent for 
fracture of the right 2nd, 3rd, and 4th toes, with traumatic 
arthritis, is denied.

Entitlement to a separate 10 percent rating for a surgical 
scar of the right foot is granted.

Entitlement to service connection for thoracic sprain is 
denied.

Entitlement to service connection for an acquired disability 
manifested by allergies is denied.


REMAND

Turning to the remaining claims for service connection for 
hypertension and GERD, the Board notes that there are current 
diagnoses of these disorders, and relevant treatment and 
findings documented in service medical records, including 
blood pressure readings of 144/92 in March 1991 and 142/96 in 
February 1992, at which time the veteran was evaluated for 
various gastrointestinal symptoms and there was a diagnosis 
of possible E. coli gastroenteritis.  The Board further notes 
that service medical records otherwise reveal a wide variety 
of blood pressure readings and nutritional issues, with 
diagnoses of hyperlipidemia.  Accordingly, the Board finds 
that the veteran should be afforded appropriate examinations 
to determine whether it is at least as likely as not that the 
veteran's hypertension and GERD are related to active 
service.  38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his 
hypertension.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's 
hypertension is related to active 
service.

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his GERD.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's GERD is 
related to active service.

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

3.  Finally, readjudicate all of the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


